       Case 2:20-cv-01656-CB-LPL Document 26 Filed 08/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICK HELLER, and HEATHER            )
HELLER, his wife, and JUSTINE SHAW, )
                                    )
                    Plaintiffs,     )               Civil Action No. 20-1656
                                    )
            v.                      )               Judge Cathy Bissoon
                                    )               Magistrate Judge Lisa Pupo Lenihan
CHIEF WILLIAM HAMMERLE, et. al., )
                                    )
                    Defendants.     )

                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On June 30, 2021, the Magistrate Judge issued a Report (Doc. 25) recommending that

Defendants’ Motion to Dismiss (Doc. 16) be denied. Service of the Report and

Recommendation (“R&R”) was made on the parties, and no objections have been filed.

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered: Defendant’s Motion to Dismiss (Doc. 16) is

DENIED; and the R&R is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.


August 5, 2021                                      s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):


All Counsel of Record
